Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-1-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system includes:
	assigning a first generation index to the first amount of the storage space to the RAID and a second generation index to the second amount of the storage space reserved by the file system.
However, the specification does not appear to specifically tie the use of the generation indices to the amounts of storage space for RAID or the file system. None of the cited paragraphs appear to specifically disclose assigning a first index to the first amount and assigning a second index to the second amount, where the amounts are specifically to the RAID rebuild and the file system.

Paragraph 0068 indicates that the capacity process may need to perform garbage collection, e.g. as part of allocating space for the RAID rebuild.
Paragraph 0069 describes a garbage collection process that may be performed in the device. [0069] describes an association a generation index and a VLB [0069]. A VLB is assigned a generation index when data is written to the corresponding PLB. When data is moved to a new PLB from one or more VLBs, a new VLB is generated with a new generation index that is based on the old VLB’s generation index (e.g., incremented). Each old VLB is mapped to corresponding valid data in the new PLB [Fig. 7].
Therefore, it can be seen that the generation index is a value that acts as a version number for a VLB. Each time data identified by a VLB is updated or moved, the generation index is increased (incremented) so that the link to the most recent location and version of the data is found.
Hence, the specification appears to disclose a garbage collection process wherein a VLB is remapped to a new PLB after performing a merge operation (moving valid data from multiple partially 
At best, the specification appears to support, as part of a write performed in garbage collection, assigning a generation index to each individual VLB at the time it is written with new data. 
However, in contrast, the amended claims specifically recite, as part of allocating the first amount of space for the RAID rebuild, assigning a first generation index to the first amount of the storage space to the RAID and a second generation index to the second amount of the storage space reserved by the file system. As above, there is no direct disclosure provided for connecting a first generation index of a first amount of storage space to a RAID (rebuild) and a second generation index to a second amount of storage space to a file system as presently claimed. The specification is silent to any association between the storage spaces and VLBs or generation indices.
Hence, as disclosed, the garbage collection is separate and independent from the allocation process and does not support assigning a generation index to the first amount, e.g. the amount needed for RAID rebuild, or the second amount, e.g. the storage pool available to the file system.
Accordingly, claims 1-20 appear to contain new matter, and are rejected accordingly.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in the previous Office Action (Bolkhovitin US 2019/0332504 in view of Harding), and further in view of Conley US 6,763,424.
[CLM 1]
1. A computer-implemented method comprising:
identifying, by a computing device, a first amount of a storage space, wherein the first amount of storage space is reserved by RAID for a RAID rebuild of a failed drive, wherein the RAID includes a RAID controller card and a plurality of storage hard disk drives;
identifying a second amount of the storage space reserved by a file system, wherein the storage space, including the first amount of the storage space and the second amount of the storage space, is shared between the RAID and the file system;
performing the RAID rebuild of the failed drive; and
in response to performing the RAID rebuild of the failed drive, allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system, based upon, at least in part, performing the RAID rebuild of the failed drive.

	Bolkhovitin discloses:
A computer-implemented method comprising:
	[Bolkhovitin, 0084]
identifying, by a computing device, a first amount of a storage space, wherein the first amount of storage space is  reserved by RAID for a RAID rebuild of a failed drive, wherein the RAID includes a RAID controller and a plurality of storage hard disk drives;
 “in response to a detection of a failed storage device…reconstructing…and storing the reconstructed data…in a plurality of dynamically selected locations in the system-level OP space…” [0010]; furthermore, the total space must be enough to accommodate a RAID rebuild, otherwise it would not be useful for its intended purpose of providing the RAID controller sufficient space to perform rebuild.
System level OP space is primarily used for maintenance functions [0034].

“the amount of system-level OP space 147 that is required to store the reconstructed data of the failed storage device 140 may depend on various considerations…equal to the usable space…all the reconstructed data…adjusted as needed during the storage device rebuild process” [0044]
Hence, it was clear that one or more amounts required by the RAID rebuild process could be identified, and that such capacity requirement was accounted for in the size of the system-level OP space to be reallocated for RAID rebuild. Therefore, Bolkhovitin teaches identifying the amount required for RAID rebuild, and subsequently allocating a suitable amount of space from system-level OP space.

Regarding wherein the RAID includes a RAID controller card and a plurality of storage hard disk drives, Bolkhovitin discloses controller 120 and a plurality of hard disk drives 140a-n [Fig. 1]. Bolkhovitin does not specifically use the term “card”, however.

identifying a second amount of the storage space reserved by a file system, wherein the storage space, including the first amount of the storage space and the second amount of the storage space, is shared between the RAID and the file system;
“designating a portion of a usable space in a storage system as a system-level overprovisioned (OP) space” [0010]; furthermore, the total space must be enough to accommodate system maintenance operations, otherwise it would not be useful for its intended purpose.
“system-level OP space 147…may comprise a predetermined percentage of the usable space in the storage array 130…an amount sufficient for garbage collection to continue while performing the storage device rebuild process” [0039]; therefore, 147 comprises a first amount for performing rebuild, and where 147 and the first amount are both part of a storage space provided by the storage system;

Where the storage space is shared between the RAID and the file system (“in response to a detection of a failed storage device in the storage system, reconstructing data of the failed storage device based on data read from a plurality of functioning storage devices in the storage system; and storing the reconstructed data of the failed storage device in a plurality of dynamically selected locations in the system-level OP space of the plurality of functioning storage devices.” [0010])
performing the RAID rebuild of the failed drive; and
“reconstructing data of the failed storage device” [0010]
in response to performing the RAID rebuild of the failed drive, allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system, based upon, at least in part, performing the RAID rebuild of the failed drive.
	“storing the reconstructed data of the failed storage device in a plurality of dynamically selected locations in the system-level OP space of the plurality of functioning storage devices” [0010]
	“…with respect to FIG. 2, in the event that a storage device 140 in the storage system 110 fails, a plurality of dynamically selected locations in the system-level OP space 147 may be used to temporarily stored reconstructed data of the failed storage device 140’ as part of the storage device rebuild process” [0035].
	By allocating, it is understood as a distribution or allotment of storage space from the OP space for the RAID rebuild process to use. Bolkhovitin discloses that portions of the OP space are selected (dynamically selected) for storing the products of the RAID rebuild process, and hence is considered to disclose allocating the required amount of space for a RAID rebuild.
	Further, Bolkhovitin discloses that such allocation of storage space from the shared storage space 147 occurs as part of the storage device rebuild process and is for temporary storage of reconstructed data of the failed storage device 140. Hence, such allocation is based upon performing 

	Hence, it would have been obvious to the skilled artisan before the effective filing date to determine how much space is required by each of the RAID rebuild process and the system maintenance process when sizing the system-level OP space in order to ensure that sufficient space is available in the system-level OP space for the functions it is intended to service. Bolkhovitin indicates the same – that the size of the system-level OP space be sufficient for both garbage collection and RAID rebuild [0034, 0039, 0044].

	While Bolkhovitin does not specifically use the term “card”, it is understood that a RAID controller refers to hardware or software for implementing a RAID controller. A card is a generic term referring to a hardware implementation, e.g. on a logic board. RAID controllers implemented upon such substrates such as a “card” were known before the effective filing date of the claimed invention. See Harding’s “What is a RAID Controller? A Basic Definition” [P2]:
	“RAID stands for redundant array of independent disks. This is a type of data storage virtualization technology that lumps physical disk drive components together to drive data redundancy and/or improvement.
A RAID manages a PC’s hard disk drives or card solid-state drives (SSDs) so that they work together and drive redundancy and/or performance. It can be hardware (a RAID card) or software.” [P1-2]
	Hence, the term “RAID controller” appears to refer to a “RAID controller card”, or that the genus of “RAID controller” includes species including “RAID controller cards” and “software RAID”. Accordingly, Bolkhovitin’s disclosure of a RAID Controller may be considered to teach a “RAID controller card” as 
	Alternatively, if Bolkhovitin’s reference to a “RAID controller” is not considered to teach a controller card, it is further considered that RAID controller cards, or “RAID cards” were known in the art as evidenced by Harding. Hence, it would have been obvious to substitute Bolkhovitin’s generic reference to a RAID controller for the more specific hardware-implemented RAID controller card as taught by Harding, and the results would have been predictable because the method of implementing “RAID controllers” as controller cards to effect RAID functionality was known.

The combination teaches previous claim 1 as above. Amended claim 1 further recites:
	wherein allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system includes:
assigning a first generation index to the first amount of the storage space to the RAID and a second generation index to the second amount of the storage space reserved by the file system.
	The combination is silent to the above.
	Where the combination is silent, Conley US 6,763,424 discloses the method by which an analogous block-erasable storage device performs garbage collection:
	“In an ideal case, the data in all the pages of a block are usually updated together by writing the updated data to the pages within an unassigned, erased block, and a logical-to-physical block number table is updated with the new address. The original block is then available to be erased. However, it is more typical that the data stored in a number of pages less than all of the pages within a given block must be updated. The data stored in the remaining pages of the given block remains unchanged. The probability of this occurring is higher in systems where the number of sectors of data stored per block is higher. One technique now used to accomplish such a partial block update is to write the data of the pages to be updated into a corresponding number of the pages of an unused erased block and then copy the unchanged pages from the original block into pages of the new block. The original block may then be erased and added to an inventory of unused blocks in which data may later be programmed. Another technique similarly writes the updated pages to a new block but eliminates the need to copy the other pages of data into the new block by changing the flags of the pages in the original block which are being updated to indicate they contain obsolete data. Then when the data are read, the updated data read from pages of the new block are combined with the unchanged data read from pages of the original block that are not flagged as obsolete.” [C1, L64 to C2, L21]
	“According to one principal aspect of the present invention, briefly and generally, both the copying of unchanged data from the original to the new blocks and the need to update flags within the original block are avoided when the data of fewer than all of the pages within a block are being updated. This is accomplished by maintaining both the superceded data pages and the updated pages of data with a common logical address. The original and updated pages of data are then distinguished by the relative order in which they were programmed. During reading, the most recent data stored in the pages having the same logical address are combined with the unchanged pages of data while data in the original versions of the updated pages are ignored. The updated data can be written to either pages within a different block than the original data, or to available unused pages within the same block. In one specific implementation, a form of time stamp is stored with each page of data that allows determining the relative order that pages with the same logical address were written. In another specific implementation, in a system where pages are programmed in a particular order within the blocks, a form of time stamp is stored with each block of data, and the most recent copy of a page within a block is established by its physical location within the block. 
These techniques avoid both the necessity for copying unchanged data from the original to new block and the need to change a flag or other data in the pages of the original block whose data have been updated. By not having to change a flag or other data in the superceded pages, a potential of disturbing the previously written data in adjacent pages of that same block that can occur from such a writing operation is eliminated. Also, a performance penalty of the additional program operation is avoided. 
A further operational feature, which may be used in conjunction with the above summarized techniques, keeps track of the logical offset of individual pages of data within the individual memory cell blocks, so that the updated data need not be stored with the same physical page offset as the superceded data. This allows more efficient use of the pages of new blocks, and even allows the updated data to be stored in any erased pages of the same block as the superceded data. 
Another principal aspect of the present invention groups together two or more blocks positioned in separate units of the memory array (also termed "sub-arrays") for programming and reading together as part of a single operation. Such a multiple block group is referenced herein as a "metablock." Its component blocks may be either all located on a single memory integrated circuit chip, or, in systems using more than one such chip, located on two or more different chips. When data in fewer than all of the pages of one of these blocks is updated, the use of another block in that same unit is normally required. Indeed, the techniques described above, or others, may be employed separately with each block of the metablock. Therefore, when data within pages of more than one block of the metablock are updated, pages within more than one additional block are required to be used. If there are four blocks of four different memory units that form the metablock, for example, there is some probability that up to an additional four blocks, one in each of the units, will be used to store updated pages of the original blocks. One update block is potentially required in each unit for each block of the original metablock. In addition, according to the present invention, updated data from pages of more than one of the blocks in the metablock can be stored in pages of a common block in only one of the units. This significantly reduces the number of unused erased blocks that are needed to store updated data, thereby making more efficient use of the available memory cell blocks to store data. This technique is particularly useful when the memory system frequently updates single pages from a metablock.” [C2, L24 to C3, L27]
“Data in less than all of the pages of a non-volatile memory block are updated by programming the new data in unused pages of either the same or another block. In order to prevent having to copy unchanged pages of data into the new block, or to program flags into superceded pages of data, the pages of new data are identified by the same logical address as the pages of data which they superceded and a time stamp is added to note when each page was written. When reading the data, the most recent pages of data are used and the older superceded pages of data are ignored. This technique is also applied to metablocks that include one block from each of several different units of a memory array, by directing all page updates to a single unused block in one of the units.” [Abstract]
	By timestamp, Conley also includes features such as a generation index (“recording a relative time of programming…includes storing a different value of a sequence of numbers at each of the times that the new and superceded data are programmed” [CLM 6]).
	Hence, Conley discloses writing a sequence number, a number which is incremented when the data corresponding to the logical page is written, to mark the most recent copy of the data which should be accessed in response to subsequent read requests.

	Hence, Conley teaches:
wherein allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system includes:
assigning a first generation index to the first amount of the storage space to the RAID and a second generation index to the second amount of the storage space reserved by the file system.
	The claim requires that generation indices be assigned to storage of the RAID rebuild and the file system. The claim does not specify that the indices are different, nor does it indicate a particular relationship between each space and the index or a time when the indices are assigned. Accordingly, a storage device which allocates storage capacity from a storage pool for the file system to RAID rebuild, and assigns sequence numbers when writing necessarily requires assigning a sequence number when allocating storage for writing data in a RAID rebuild.
	“A common feature of each of the existing memory management techniques described above with respect to FIGS. 4-7B is that a logical block number (LBN) and page offset is mapped within the system to at most two physical block numbers (PBNs). One block is the original block and the other contains the updated page data. Data are written to the page location in the block corresponding to the low order bits of its logical address (LBA). This mapping is typical in various types of memory systems. In the techniques described below, pages containing updated data are also assigned the same LBN and page offsets as the pages whose data has been superceded. But rather than tagging the pages containing original data as being superceded, the memory controller distinguishes the pages containing the superceded data from those containing the new, updated version either (1) by keeping track of the order in which the pages having the same logical addresses were written, such as by use of a counter, and/or (2) from the physical page addresses wherein, when pages are written in order within blocks from the lowest page address to the highest, the higher physical address contains the most recent copy of the data. When the data is accessed for reading, therefore, those in the most current pages are used in cases where there are pages containing superceded data that have the same logical addresses, while the superceded data are ignored.” [C7, L46 to C8, L3].

	As allocating storage capacity (as taught by Bolkhovitin) requires free space to be provided, the skilled artisan would have reasoned that garbage collection processes such as those disclosed by Conley would have been used to generate empty physical blocks to assign as the first amount of storage capacity from the second amount of storage capacity. Garbage collection and RAID rebuild both entail writes – therefore, both entail assignment of sequence numbers.
Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ garbage collection processes for generating empty physical blocks when needed and assigning sequence numbers to each page as disclosed by Conley to the allocation of storage capacity from the common storage pool allotted to the file system of the storage device of the combination in order to support a more flexible write process which supports writing an updated page in any block or page offset of the device, and avoids the requirement of writing the unchanged data of the original block to the new block, thereby increasing the efficiency of the device [C2, L29-65].

[CLM 3]
3. The computer-implemented method of claim 1 wherein all of the second amount of the storage space reserved by the file system is consumed by the file system.
	The combination teaches claim 1, wherein all of the second amount of the storage space reserved by the file system is consumed by the file system. When there is no RAID rebuild, the system-level OP space is used for system maintenance functions [Bolkhovitin, 0034].

[CLM 4]
4. The computer-implemented method of claim 1 wherein the first amount of the storage space is equal to an amount of data written into the RAID.
	The combination teaches claim 1, wherein the first amount of the storage space is equal to an amount of data written into the RAID (“the amount of system-level OP space 147 that is required to store the reconstructed data of the failed storage device 140’ may be equal to the usable space 145 of the failed storage device…the amount needed to store all of the reconstructed data...” [Bolkhovitin, 0044]).
	The amount needed to store all of the reconstructed data corresponds to the amount of data written into the RAID device that may fail, as supported by Applicant’s Specification:
	“the first amount of the storage space may be equal to an amount of data written into the RAID. For instance, assume for example purposes only that a customer buys a storage system with 110TB of RAID protected storage. Further assume that the customer has used 10 TB of space of the 110TB of RAID protected storage. As such, to successfully rebuild the 1 OTB of space written into the RAID, another 10 TB of storage space may be required. Thus, in the example, capacity process 10 may identify 400 that 10 TB of additional (spare) storage space may be required for a RAID rebuild of the drive should it subsequently fail.” [SPEC, 0063].

[CLM 5]
5. The computer-implemented method of claim 1 wherein the file system is a log structured file system.
wherein the file system is a log structured file system (“data…may be written…using a suitable data structuring methodology such as log-structuring.” [Bolkhovitin, 0058]).
	A file system refers to the way data is organized. Accordingly, disclosure of log-structuring as the manner in which data is organized in the storage system amounts to disclosure of a log-structured file system.

[CLM 6]
6. The computer-implemented method of claim 1 wherein the first amount of the storage space is allocated to the RAID from the second amount of the storage space reserved by the file system based upon, at least in part, performing the RAID rebuild of the first failed drive.
	The combination teaches claim 1, wherein the first amount of the storage space is allocated to the RAID from the second amount of the storage space reserved by the file system based upon, at least in part, performing the RAID rebuild of the first failed drive (“amount of system-level OP space 147 that is required to store the reconstructed data of the failed storage device 140’ may be adjusted as needed during the storage device rebuild process and may vary over time. For instance, a portion of the system-level OP space 147 may be used to store one reconstructed data chunk, then another portion of the system-level OP space may be used to store another reconstructed data chunk, and so on.” [Bolkhovitin, 0044]).

[CLM 7]
7. The computer-implemented method of claim 1 wherein the first amount of the storage space combined with the second amount of the storage space is a total capacity of the storage space shared between the RAID and the file system.
wherein the first amount of the storage space combined with the second amount of the storage space is a total capacity of the storage space shared between the RAID and the file system. Bolkhovitin discloses wherein an amount of storage space is shared between the RAID and the file system maintenance functions. When not rebuilding, the space is used by the file system. Upon rebuild, the first amount is allocated from this common pool, thereby reducing the amount usable by the file system [Bolkhovitin, 0034-0035], but the total capacity shared between the RAID and the system controller remains the same.

[CLM 8; 10-14]
Claims 8 and 10-14 are rejected on similar grounds as claims 1 and 3-7, as they are the respective computer program products embodying instructions to perform the computer-implemented methods of claims 1 and 3-7. See [Bolkhovitin, 0082].
[CLM 15; 17-20]
	Claims 15 and 17-20 are rejected on similar grounds as claims 1, 3-4 and 6-7, as they are the computing systems comprising processors and memories for performing the computer-implemented methods of claims 1, 3-4 and 6-7. See [Bolkhovitin, 0070-0075; 0084].
	
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Hu.
[CLM 2]
2. The computer-implemented method of claim 1 wherein allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system includes performing garbage collection on the shared storage space.
wherein allocating the first amount of the storage space to the RAID from the second amount of the storage space reserved by the file system includes performing garbage collection on the shared storage space.
	Bolkhovitin further discloses that the system-level OP space is used for garbage collection [0034]. 
However, Bolkhovitin does not specify that allocating space to the RAID includes performing garbage collection on the shared space, i.e. the space that is to be provided to the RAID.
Bolkhovitin further discloses that writes may be performed in a log-structured manner [0058], and that the writes may be performed to unused chunks in the system-level OP space (“location of the chunks…may be dynamically selected in that the chunk locations are not fixed…but instead…may be selected ‘on-the-fly’ out of the chunks that are currently unused…and that have been designated as system-level OP space” [0059]).
	Accordingly, Bolkhovitin indicates that writes may be performed to unused chunks in the system-level OP space. This does not necessarily mean that all chunks in the OP space are unused, only that the unused chunks in the space can be written to.

	Hu discloses an alternative free space management method for a log-structured storage system [Abstract]. Specifically, Hu discloses the Greedy policy which minimizes write amplification by deferring garbage collection “until almost all free pages are exhausted and then selects the block with the least number of valid pages to be garbage-collected” [P3, C2]. In effect, the policy performs garbage collection on demand when more free storage is imminently needed. Hence, by delaying garbage collection and hence the generation of free blocks, write amplification and wear on the storage device decreases.

	Accordingly, garbage collection is performed during a RAID rebuild as more space is needed for each additional portion of reconstructed data [Bolkhovitin, 0044].

[CLM 9]
Claim 9 is rejected on similar grounds as claim 2, as it is the computer program product embodying the method of claim 2.
[CLM 16]
Claim 16 is rejected on similar grounds as claim 2, as it is the computing system performing the method of claim 2.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136